Name: Commission Regulation (EC) No 1570/2001 of 31 July 2001 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1570Commission Regulation (EC) No 1570/2001 of 31 July 2001 amending the export refunds on eggs Official Journal L 208 , 01/08/2001 P. 0026 - 0027Commission Regulation (EC) No 1570/2001of 31 July 2001amending the export refunds on eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on eggs were fixed by Commission Regulation (EC) No 1462/2001(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2771/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2771/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 1462/2001 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 194, 18.7.2001, p. 12.ANNEXto the Commission Regulation of 31 July 2001 amending the export refunds on eggs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:Ã 01 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR and RussiaÃ 03 South Korea, Japan, Malaysia, Thailand, Taiwan, the Philippines and EgyptÃ 04 all destinations except Switzerland and EstoniaE05 all destinations except Switzerland, Lithuania and those of E01 and E03E06 all destinations except Switzerland, Estonia and Lithuania.